DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites in part “wherein the running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide comprises running the engine at 14.7:1 lean”.  However, 14.7:1 is not lean of stoichiometric, but is stoichiometric.  Claim 21 was added to the application with the amendments filed on July 6, 2022, and the applicant indicated that support for claim 21 could be found at paragraph [0042] of the subject specification.  Paragraph [0042] only discloses running the engine at one lean value, 15:1 lean.  Accordingly, for examination purposes, this limitation will be interpreted as wherein the running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide comprises running the engine at 15.1:1 lean.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Robel (U.S. Patent Application Publication No. US 2009/0241540 A1) in view of Toner et al. (U.S. Patent Application Publication No. US 2014/0102081 A1).

    PNG
    media_image1.png
    595
    610
    media_image1.png
    Greyscale


Regarding claim 1, Robel discloses a system, comprising an engine (50) including an exhaust valve (56, 58) (Figure 2; paragraphs [0025] and [0027]), an exhaust manifold (60, 62) downstream of the exhaust valve (56, 58) (Figure 2; paragraph [0028]) and a muffler (76) downstream of the exhaust manifold (60, 62) (Figure 2; paragraph [0026]); a catalyst (76) positioned downstream of the exhaust valve (56, 58) (Figure 2; paragraph [0026]); a fuel injector (paragraphs [0025], [0067] and [0078]; Robel discloses that a mixture of fuel and air are combusted in the combustion chambers of the cylinders of the engine to produce power; thus it is clear that Robel includes a fuel injector for providing the fuel to the combustion chambers); and a controller (100) (Figure 2; paragraphs [0064] and [0065]).
Robel discloses the claimed invention except for the controller connected with the fuel injector, the controller comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide.
Toner is directed to an exhaust aftertreatment system.  Toner specifically discloses a controller (5) connected with the fuel injector (28), the controller (5) comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean (Figure 1; paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]) for a period of seconds (paragraph [0070]) allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust (paragraphs [0035] – [0042], [0049], [0050] and [0056]), wherein the dithering is used to find a stoichiometric point of the engine (paragraphs [0050], [0056] – [0060] and [0070]), and the controller (5) is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric (paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]; paragraph [0050] discloses running the engine lean of stoichiometric to reduce carbon monoxide).
Additionally, the limitation of running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide includes functional language (to reduce hydrocarbons and carbon monoxide and to reduce nitrogen oxide).  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114(II).  As noted above, Toner discloses that the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric (paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]; paragraph [0050] discloses running the engine lean of stoichiometric to reduce carbon monoxide).  Further, to reduce hydrocarbons and carbon monoxide and to reduce nitrogen oxide is merely functional language which describes what the structure does, and does not further limit the structure.  Thus, Toner teaches all of the structure of the limitation.
In any event, Toner discloses that the catalyst (48) is a three-way catalyst (TWC) (paragraph [0048]) and the controller (5) is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric (paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]; paragraph [0050] discloses running the engine lean of stoichiometric to reduce carbon monoxide).
It is well known that when running an engine lean of stoichiometric, hydrocarbons and carbon monoxide are reduced by a three-way catalyst (TWC), and that when running an engine rich of stoichiometric, nitrogen oxide is reduced by the three-way catalyst (TWC) (see https://ac.umicore.com/en/technologies/three-way-catalyst/ which is merely cited for evidentiary purposes).  Thus, since Toner discloses performing dithering to run the engine lean of stoichiometric and running the engine rich of stoichiometric (paragraph [0050]), hydrocarbons and carbon monoxide will be reduced by the TWC when the engine is run lean of stoichiometric, and that nitrogen oxide will be reduced by the TWC when the engine is run rich of stoichiometric.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Robel to include the controller connected with the fuel injector, the controller comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide as taught by Toner, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Toner, it is well known for such a system to include the controller connected with the fuel injector, the controller comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robel to include the controller connected with the fuel injector, the controller comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide as taught by Toner, as such a modification would enhance the effectiveness of the exhaust aftertreatment system to reduce pollutants from the exhaust.
Regarding claim 2, Robel further discloses wherein the engine (50) is a four-stroke gasoline engine (paragraphs [0025], [0066] and [0076]).
Regarding claim 18, Robel further discloses wherein the catalyst (76) is one of a plurality of catalysts (paragraph [0026]).
Regarding claim 21, as best understood and interpreted in view of the 112(b) issue noted above, Robel in view of Toner discloses the claimed invention except for wherein the running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide comprises running the engine at 15.1:1 lean.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run the engine at 15.1:1 lean, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Toner discloses that the engine is run lean of stoichiometric to facilitate oxidation of carbon monoxide, but must not be too lean to still ensure that oxygen is depleted on the TWC (48) so NO can still react with the molecular hydrogen (paragraph [0060]).  Thus, Toner discloses that the lean amount is a result effective variable.  Toner further discloses one example of the lean amount of 15.0:1, which is almost the same as the claimed lean amount of 15.1:1 (paragraph [0060]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to run the engine at 15.1:1 lean, as such a modification would improve CO reduction.  Further, the subject specification does not indicate that there is any special reasoning for running the engine at 15.1:1 lean.
Regarding claim 22, Robel in view of Toner discloses the claimed invention except for wherein the running the engine rich of stoichiometric to reduce nitrogen oxide comprises running the engine at 13.9:1 rich.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run the engine at 15.1:1 lean, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Toner discloses that the engine is run rich of stoichiometric to generate ammonia, which facilitates the reduction of nitrogen oxide (paragraph [0060]).  Thus, Toner discloses that the rich amount is a result effective variable.  Toner further discloses one example of the rich amount of 14.0:1, which is almost the same as the claimed rich amount of 13.9:1 (paragraph [0056]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to run the engine at 13.9:1 rich, as such a modification would improve ammonia generation, which facilitates the reduction of nitrogen oxide.  Further, the subject specification does not indicate that there is any special reasoning for running the engine at 13.9:1 rich.

Claims 1, 3, 5 – 8, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (U.S. Patent Application Publication No. US 2015/0226101 A1) in view of Toner.
Regarding claim 1, Nishimura discloses a system, comprising an engine (1) including an exhaust valve (Figures 3 and 21; paragraph [0071] – the exhaust valve is not shown, but it is well known that such an engine would have an exhaust valve), an exhaust manifold (6) downstream of the exhaust valve (Figure 3; paragraph [0072]) a muffler (38) downstream of the exhaust manifold (6) (Figure 1; paragraph [0082]); and a catalyst (40) positioned downstream of the exhaust valve (Figures 14 and 15; paragraph [0082]) and a fuel injector (41) (paragraph [0084]).
Nishimura discloses the claimed invention except for a controller connected with the fuel injector, the controller comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide.
Toner is directed to an exhaust aftertreatment system.  Toner specifically discloses a controller (5) connected with the fuel injector (28), the controller (5) comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean (Figure 1; paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]) for a period of seconds (paragraph [0070]) allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust (paragraphs [0035] – [0042], [0049], [0050] and [0056]), wherein the dithering is used to find a stoichiometric point of the engine (paragraphs [0050], [0056] – [0060] and [0070]), and the controller (5) is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric (paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]; paragraph [0050] discloses running the engine lean of stoichiometric to reduce carbon monoxide).
Additionally, the limitation of running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide includes functional language (to reduce hydrocarbons and carbon monoxide and to reduce nitrogen oxide).  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114(II).  As noted above, Toner discloses that the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric (paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]; paragraph [0050] discloses running the engine lean of stoichiometric to reduce carbon monoxide).  Further, to reduce hydrocarbons and carbon monoxide and to reduce nitrogen oxide is merely functional language which describes what the structure does, and does not further limit the structure.  Thus, Toner teaches all of the structure of the limitation.
In any event, Toner discloses that the catalyst (48) is a three-way catalyst (TWC) (paragraph [0048]) and the controller (5) is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric (paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]; paragraph [0050] discloses running the engine lean of stoichiometric to reduce carbon monoxide).
It is well known that when running an engine lean of stoichiometric, hydrocarbons and carbon monoxide are reduced by a three-way catalyst (TWC), and that when running an engine rich of stoichiometric, nitrogen oxide is reduced by the three-way catalyst (TWC) (see https://ac.umicore.com/en/technologies/three-way-catalyst/ which is merely cited for evidentiary purposes).  Thus, since Toner discloses performing dithering to run the engine lean of stoichiometric and running the engine rich of stoichiometric (paragraph [0050]), hydrocarbons and carbon monoxide will be reduced by the TWC when the engine is run lean of stoichiometric, and that nitrogen oxide will be reduced by the TWC when the engine is run rich of stoichiometric.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nishimura to include the controller connected with the fuel injector, the controller comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide as taught by Toner, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Toner, it is well known for such a system to include the controller connected with the fuel injector, the controller comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishimura to include the controller connected with the fuel injector, the controller comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide as taught by Toner, as such a modification would enhance the effectiveness of the exhaust aftertreatment system to reduce pollutants from the exhaust.
Regarding claim 3, Nishimura further discloses a portable generator (96) configured to be powered by the engine (1) (Figure 21; paragraphs [0001] and [0118]).
Regarding claim 5, Nishimura discloses the claimed invention except for wherein the portable generator provides power less than or equal to 10 kilowatts.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the portable generator of Nishimura to provide power less than or equal to 10 kilowatts, as the generator of Nishimura is capable of providing power less than or equal to 10 kilowatts, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Further, the subject specification does not indicate that there is any special reasoning for the generator providing power less than or equal to about 10 kilowatts.
Regarding claims 6 - 8, Nishimura discloses the claimed invention except for wherein the engine is between 80 cubic centimeters and 224 cubic centimeters (claim 6), between 224 cubic centimeters and 999 cubic centimeters (claim 7) and less than 80 cubic centimeters (claim 8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the engine to be between 80 cubic centimeters and 224 cubic centimeters (claim 6), between 224 cubic centimeters and 999 cubic centimeters (claim 7) and less than 80 cubic centimeters (claim 8), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Further, the specification does not indicate that there is any special reasoning for the engine to be between 80 cubic centimeters and 224 cubic centimeters (claim 6), between 224 cubic centimeters and 999 cubic centimeters (claim 7) and in less than 80 cubic centimeters (claim 8).
Regarding claim 21, as best understood and interpreted in view of the 112(b) issue noted above, Nishimura in view of Toner discloses the claimed invention except for wherein the running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide comprises running the engine at 15.1:1 lean.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run the engine at 15.1:1 lean, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Toner discloses that the engine is run lean of stoichiometric to facilitate oxidation of carbon monoxide, but must not be too lean to still ensure that oxygen is depleted on the TWC (48) so NO can still react with the molecular hydrogen (paragraph [0060]).  Thus, Toner discloses that the lean amount is a result effective variable.  Toner further discloses one example of the lean amount of 15.0:1, which is almost the same as the claimed lean amount of 15.1:1 (paragraph [0060]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to run the engine at 15.1:1 lean, as such a modification would improve CO reduction.  Further, the subject specification does not indicate that there is any special reasoning for running the engine at 15.1:1 lean.
Regarding claim 22, Nishimura in view of Toner discloses the claimed invention except for wherein the running the engine rich of stoichiometric to reduce nitrogen oxide comprises running the engine at 13.9:1 rich.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run the engine at 15.1:1 lean, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Toner discloses that the engine is run rich of stoichiometric to generate ammonia, which facilitates the reduction of nitrogen oxide (paragraph [0060]).  Thus, Toner discloses that the rich amount is a result effective variable.  Toner further discloses one example of the rich amount of 14.0:1, which is almost the same as the claimed rich amount of 13.9:1 (paragraph [0056]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to run the engine at 13.9:1 rich, as such a modification would improve ammonia generation, which facilitates the reduction of nitrogen oxide.  Further, the subject specification does not indicate that there is any special reasoning for running the engine at 13.9:1 rich.


Claims 1, 13 – 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Midlam-Mohler et al. (U.S. Patent Application Publication No. US 2011/0082635 A1) in view of Robel and further in view of Toner.

    PNG
    media_image2.png
    496
    675
    media_image2.png
    Greyscale

Regarding claim 1, Midlam-Mohler discloses a system, comprising an engine (22) including an exhaust valve (40) (Figure 1; paragraph [0025]), an exhaust manifold (52) downstream of the exhaust valve (40) (Figure 1; paragraph [0029]); a catalyst (54) positioned downstream of the exhaust valve (40) (Figure 1; paragraph [0030]); a fuel injector (34) (Figure 1; paragraph [0025]) and a controller (32) connected with the fuel injector (34), the controller (32) comprising a processor connected to a memory device storing instructions (Figure 1; paragraphs [0022] and [0025]).
Midlam-Mohler discloses the claimed invention except for a muffler downstream of the exhaust manifold and the controller performing dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide.
Robel is directed to an exhaust aftertreatment system.  Robel specifically discloses a muffler (76) downstream of the exhaust manifold (60, 62) (Figure 2; paragraph [0026]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Midlam-Mohler such that a muffler is downstream of the exhaust manifold as taught by Robel, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Robel, it is well known for a muffler to be downstream of the exhaust manifold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Midlam-Mohler such that a muffler is downstream of the exhaust manifold as taught by Robel, as it is well known to include a muffler in an exhaust aftertreatment system to minimize the sounds produced by the engine.
Toner is directed to an exhaust aftertreatment system.  Toner specifically discloses a controller (5) connected with the fuel injector (28), the controller (5) comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean (Figure 1; paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]) for a period of seconds (paragraph [0070]) allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust (paragraphs [0035] – [0042], [0049], [0050] and [0056]), wherein the dithering is used to find a stoichiometric point of the engine (paragraphs [0050], [0056] – [0060] and [0070]), and the controller (5) is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric (paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]; paragraph [0050] discloses running the engine lean of stoichiometric to reduce carbon monoxide).
Additionally, the limitation of running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide includes functional language (to reduce hydrocarbons and carbon monoxide and to reduce nitrogen oxide).  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114(II).  As noted above, Toner discloses that the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric (paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]; paragraph [0050] discloses running the engine lean of stoichiometric to reduce carbon monoxide).  Further, to reduce hydrocarbons and carbon monoxide and to reduce nitrogen oxide is merely functional language which describes what the structure does, and does not further limit the structure.  Thus, Toner teaches all of the structure of the limitation.
In any event, Toner discloses that the catalyst (48) is a three-way catalyst (TWC) (paragraph [0048]) and the controller (5) is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric (paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]; paragraph [0050] discloses running the engine lean of stoichiometric to reduce carbon monoxide).
It is well known that when running an engine lean of stoichiometric, hydrocarbons and carbon monoxide are reduced by a three-way catalyst (TWC), and that when running an engine rich of stoichiometric, nitrogen oxide is reduced by the three-way catalyst (TWC) (see https://ac.umicore.com/en/technologies/three-way-catalyst/ which is merely cited for evidentiary purposes).  Thus, since Toner discloses performing dithering to run the engine lean of stoichiometric and running the engine rich of stoichiometric (paragraph [0050]), hydrocarbons and carbon monoxide will be reduced by the TWC when the engine is run lean of stoichiometric, and that nitrogen oxide will be reduced by the TWC when the engine is run rich of stoichiometric.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Midlam-Mohler to include the controller performing dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide as taught by Toner, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Toner, it is well known for such a system to include the controller performing dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Midlam-Mohler to include the controller performing dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide as taught by Toner, as such a modification would enhance the effectiveness of the exhaust aftertreatment system to reduce pollutants from the exhaust.
Regarding claim 13, Midlam-Mohler further discloses an oxygen sensor (56) positioned upstream of the catalyst (54) (Figure 1; paragraph [0030]).
Regarding claim 14, Midlam-Mohler further discloses wherein the catalyst (54) and the oxygen sensor (56) are positioned in the exhaust manifold (52) (Figure 1; paragraph [0030]).
Regarding claims 15 - 17, Midlam-Mohler discloses the claimed invention except for wherein the oxygen sensor is positioned about 1 inch from the exhaust valve (claim 15), is positioned between about 4 inches to about 10 inches from the exhaust valve (claim 16), and is positioned about 6 inches from the exhaust valve (claim 17).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for the oxygen sensor to be positioned about 1 inch from the exhaust valve (claim 15), positioned between about 4 inches to about 10 inches from the exhaust valve (claim 16), and positioned about 6 inches from the exhaust valve (claim 17), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Further, the specification does not indicate that there is any special reasoning for the claimed distances between the oxygen sensor and the exhaust valve.
Regarding claim 21, as best understood and interpreted in view of the 112(b) issue noted above, Midlam-Mohler in view of Toner discloses the claimed invention except for wherein the running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide comprises running the engine at 15.1:1 lean.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run the engine at 15.1:1 lean, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Toner discloses that the engine is run lean of stoichiometric to facilitate oxidation of carbon monoxide, but must not be too lean to still ensure that oxygen is depleted on the TWC (48) so NO can still react with the molecular hydrogen (paragraph [0060]).  Thus, Toner discloses that the lean amount is a result effective variable.  Toner further discloses one example of the lean amount of 15.0:1, which is almost the same as the claimed lean amount of 15.1:1 (paragraph [0060]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to run the engine at 15.1:1 lean, as such a modification would improve CO reduction.  Further, the subject specification does not indicate that there is any special reasoning for running the engine at 15.1:1 lean.
Regarding claim 22, Midlam-Mohler in view of Toner discloses the claimed invention except for wherein the running the engine rich of stoichiometric to reduce nitrogen oxide comprises running the engine at 13.9:1 rich.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run the engine at 15.1:1 lean, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Toner discloses that the engine is run rich of stoichiometric to generate ammonia, which facilitates the reduction of nitrogen oxide (paragraph [0060]).  Thus, Toner discloses that the rich amount is a result effective variable.  Toner further discloses one example of the rich amount of 14.0:1, which is almost the same as the claimed rich amount of 13.9:1 (paragraph [0056]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to run the engine at 13.9:1 rich, as such a modification would improve ammonia generation, which facilitates the reduction of nitrogen oxide.  Further, the subject specification does not indicate that there is any special reasoning for running the engine at 13.9:1 rich.

Claims 1 and 18 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Surnilla et al. (U.S. Patent Application Publication No. US 2009/0126352 A1) in view of Robel and further in view of Toner.

    PNG
    media_image3.png
    283
    732
    media_image3.png
    Greyscale

Regarding claim 1, Surnilla discloses a system, comprising an engine (10) including an exhaust valve (54a, 54b) (Figure 1A; paragraph [0027]), an exhaust manifold (exhaust manifold) downstream of the exhaust valve (See annotated Figure 2A; paragraph [0037]); a catalyst (220) positioned downstream of the exhaust valve (See annotated Figure 2A; paragraph [0037]); a fuel injector (66A) (Figure 1A; paragraph [0019]) and a controller (12) connected with the fuel injector (66A), the controller (12) comprising a processor connected to a memory device storing instructions (Figure 1A; paragraphs [0012] and [0025]).
Surnilla discloses the claimed invention except for a muffler downstream of the exhaust manifold and the controller performing dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide.
Robel is directed to an exhaust aftertreatment system.  Robel specifically discloses a muffler (76) downstream of the exhaust manifold (60, 62) (Figure 2; paragraph [0026]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Surnilla such that a muffler is downstream of the exhaust manifold as taught by Robel, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Robel, it is well known for a muffler to be downstream of the exhaust manifold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Surnilla such that a muffler is downstream of the exhaust manifold as taught by Robel, as it is well known to include a muffler in an exhaust aftertreatment system to minimize the sounds produced by the engine.
Toner is directed to an exhaust aftertreatment system.  Toner specifically discloses a controller (5) connected with the fuel injector (28), the controller (5) comprising a processor connected to a memory device storing instructions which cause the processor to perform dithering to run the engine rich/lean (Figure 1; paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]) for a period of seconds (paragraph [0070]) allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust (paragraphs [0035] – [0042], [0049], [0050] and [0056]), wherein the dithering is used to find a stoichiometric point of the engine (paragraphs [0050], [0056] – [0060] and [0070]), and the controller (5) is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric (paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]; paragraph [0050] discloses running the engine lean of stoichiometric to reduce carbon monoxide).
Additionally, the limitation of running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide includes functional language (to reduce hydrocarbons and carbon monoxide and to reduce nitrogen oxide).  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114(II).  As noted above, Toner discloses that the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric (paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]; paragraph [0050] discloses running the engine lean of stoichiometric to reduce carbon monoxide).  Further, to reduce hydrocarbons and carbon monoxide and to reduce nitrogen oxide is merely functional language which describes what the structure does, and does not further limit the structure.  Thus, Toner teaches all of the structure of the limitation.
In any event, Toner discloses that the catalyst (48) is a three-way catalyst (TWC) (paragraph [0048]) and the controller (5) is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric (paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]; paragraph [0050] discloses running the engine lean of stoichiometric to reduce carbon monoxide).
It is well known that when running an engine lean of stoichiometric, hydrocarbons and carbon monoxide are reduced by a three-way catalyst (TWC), and that when running an engine rich of stoichiometric, nitrogen oxide is reduced by the three-way catalyst (TWC) (see https://ac.umicore.com/en/technologies/three-way-catalyst/ which is merely cited for evidentiary purposes).  Thus, since Toner discloses performing dithering to run the engine lean of stoichiometric and running the engine rich of stoichiometric (paragraph [0050]), hydrocarbons and carbon monoxide will be reduced by the TWC when the engine is run lean of stoichiometric, and that nitrogen oxide will be reduced by the TWC when the engine is run rich of stoichiometric.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Surnilla to include the controller performing dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide as taught by Toner, as both references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Toner, it is well known for such a system to include the controller performing dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Surnilla to include the controller performing dithering to run the engine rich/lean for a period of seconds allowing the catalyst to re-oxygenate and control chemical pollutants in exhaust, wherein the dithering is used to find a stoichiometric point of the engine, and the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide as taught by Toner, as such a modification would enhance the effectiveness of the exhaust aftertreatment system to reduce pollutants from the exhaust.
Regarding claim 18, Surnilla further discloses wherein the catalyst (220) is one of a plurality of catalysts (220, 222) (See annotated Figure 2A; paragraph [0037]).
Regarding claim 19, Surnilla further discloses wherein the engine includes a plurality of cylinders (210, 212) and the exhaust manifold (exhaust manifold) includes a first portion (first portion) associated with one of the plurality of cylinders (210) and a second portion (second portion) associated with another one of the plurality of cylinders (212), wherein the catalyst (220) is a first catalyst positioned in the first portion (first portion) of the exhaust manifold (exhaust manifold), the system further comprising a second catalyst (222) positioned in the second portion (second portion) of the exhaust manifold (exhaust manifold) (See annotated Figure 2A; paragraphs [0037] and [0038]).
Regarding claim 20, Surnilla further discloses a plurality of oxygen sensors (230, 234), wherein one of the plurality of oxygen sensors (230) is positioned in the first portion (first portion) of the exhaust manifold and another one of the plurality of oxygen sensors (234) is positioned in the second portion (second portion) of the exhaust manifold (See annotated Figure 2A; paragraphs [0037] and [0038]).
Regarding claim 21, as best understood and interpreted in view of the 112(b) issue noted above, Surnilla n view of Toner discloses the claimed invention except for wherein the running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide comprises running the engine at 15.1:1 lean.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run the engine at 15.1:1 lean, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Toner discloses that the engine is run lean of stoichiometric to facilitate oxidation of carbon monoxide, but must not be too lean to still ensure that oxygen is depleted on the TWC (48) so NO can still react with the molecular hydrogen (paragraph [0060]).  Thus, Toner discloses that the lean amount is a result effective variable.  Toner further discloses one example of the lean amount of 15.0:1, which is almost the same as the claimed lean amount of 15.1:1 (paragraph [0060]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to run the engine at 15.1:1 lean, as such a modification would improve CO reduction.  Further, the subject specification does not indicate that there is any special reasoning for running the engine at 15.1:1 lean.
Regarding claim 22, Surnilla in view of Toner discloses the claimed invention except for wherein the running the engine rich of stoichiometric to reduce nitrogen oxide comprises running the engine at 13.9:1 rich.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to run the engine at 15.1:1 lean, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Toner discloses that the engine is run rich of stoichiometric to generate ammonia, which facilitates the reduction of nitrogen oxide (paragraph [0060]).  Thus, Toner discloses that the rich amount is a result effective variable.  Toner further discloses one example of the rich amount of 14.0:1, which is almost the same as the claimed rich amount of 13.9:1 (paragraph [0056]).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to run the engine at 13.9:1 rich, as such a modification would improve ammonia generation, which facilitates the reduction of nitrogen oxide.  Further, the subject specification does not indicate that there is any special reasoning for running the engine at 13.9:1 rich.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Toner and further in view of Baus (U.S. Patent Application Publication No. US 2011/0309053 A1).
Regarding claim 4, Nishimura discloses the claimed invention except for wherein the portable generator includes a frame at least partially supporting the engine and at least one wheel coupled to the frame.
Baus is directed to a portable generator system.  Baus specifically discloses wherein the portable generator (74) includes a frame (14) at least partially supporting the engine (72) and at least one wheel (54) coupled to the frame (14) (Figures 1 and 2; paragraphs [0014], [0019] and [0020]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Nishimura such that the portable generator includes a frame at least partially supporting the engine and at least one wheel coupled to the frame as taught by Baus, as the references and the claimed invention are directed to portable generator systems.  As disclosed by Baus, it is well known for a portable generator to include a frame at least partially supporting the engine and at least one wheel coupled to the frame.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nishimura such that the portable generator includes a frame at least partially supporting the engine and at least one wheel coupled to the frame as taught by Baus, as such a modification merely enhances the portableness of the portable generator system.

Claims 9 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Robel in view of Toner and further in view of Tongu et al. (U.S. Patent Application Publication No. US 2007/0119155 A1).
Regarding claim 9, Robel discloses the claimed invention except for wherein the catalyst is positioned in the muffler.
Tongu is directed to a muffler in an exhaust system of an engine.  Tongu specifically discloses wherein the catalyst (6) is positioned in the muffler (11) (Figures 5 and 6; paragraph [0041]).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Robel such that the catalyst is positioned in the muffler as taught by Tongu, as the references and the claimed invention are directed to mufflers in the exhaust system of an engine.  As disclosed by Tongu, it is well known for a catalyst to be positioned in the muffler.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robel such that the catalyst is positioned in the muffler as taught by Tongu, as such a modification would provide for a more compact exhaust aftertreatment system.
Regarding claim 10, Tongu further discloses wherein a cross section of the muffler is oval shaped (paragraph [0052]).
Regarding claim 11, Tongu further discloses wherein the muffler (11) includes an entrance cone for the catalyst (6) (Figure 5 – the entrance cone is formed at the front portion 12 of the muffler).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Robel in view of Toner and further in view of Kawajiri et al. (U.S. Patent No. 5,655,362).
Regarding claim 12, Robel discloses the claimed invention except for wherein the catalyst is positioned in the exhaust manifold.
Kawajiri is directed to exhaust aftertreatment system.  Kawajiri specifically discloses wherein the catalyst (15) is positioned in the exhaust manifold (11) (Figure 1; column 8, lines 43 – 53).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Robel such that the catalyst is positioned in the exhaust manifold as taught by Kawajiri, as the references and the claimed invention are directed to exhaust aftertreatment systems.  As disclosed by Kawajiri, it is well known for a catalyst to be positioned in the exhaust manifold.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Robel such that the catalyst is positioned in the exhaust manifold as taught by Kawajiri, as such a modification would provide for a more compact exhaust aftertreatment system, and would reduce the burden of the downstream catalysts.

Response to Arguments
Applicant’s arguments and amendments filed July 6, 2022 with respect to the claim objection have been fully considered and are persuasive.  
With regard to 35 USC 103 rejections of claim 1, the applicant alleges that none of the cited references disclose that the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide.
However, as noted above, Toner discloses that the controller (5) is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric (paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]; paragraph [0050] discloses running the engine lean of stoichiometric to reduce carbon monoxide).
Additionally, the limitation of running the engine lean of stoichiometric to reduce hydrocarbons and carbon monoxide and by running the engine rich of stoichiometric to reduce nitrogen oxide includes functional language (to reduce hydrocarbons and carbon monoxide and to reduce nitrogen oxide).  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114(II).  As noted above, Toner discloses that the controller is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric (paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]; paragraph [0050] discloses running the engine lean of stoichiometric to reduce carbon monoxide).  Further, to reduce hydrocarbons and carbon monoxide and to reduce nitrogen oxide is merely functional language which describes what the structure does, and does not further limit the structure.  Thus, Toner teaches all of the structure of the limitation.
In any event, Toner discloses that the catalyst (48) is a three-way catalyst (TWC) (paragraph [0048]) and the controller (5) is used to control the rich/lean run of the engine along with the dithering speed and amplitude by running the engine lean of stoichiometric to reduce carbon monoxide and by running the engine rich of stoichiometric (paragraphs [0025], [0028] – [0031],  [0050], [0059], [0060] and [0070]; paragraph [0050] discloses running the engine lean of stoichiometric to reduce carbon monoxide).
It is well known that when running an engine lean of stoichiometric, hydrocarbons and carbon monoxide are reduced by a three-way catalyst (TWC), and that when running an engine rich of stoichiometric, nitrogen oxide is reduced by the three-way catalyst (TWC) (see https://ac.umicore.com/en/technologies/three-way-catalyst/ which is merely cited for evidentiary purposes).  Thus, since Toner discloses performing dithering to run the engine lean of stoichiometric and running the engine rich of stoichiometric (paragraph [0050]), hydrocarbons and carbon monoxide will be reduced by the TWC when the engine is run lean of stoichiometric, and that nitrogen oxide will be reduced by the TWC when the engine is run rich of stoichiometric.
Accordingly, the rejections of claim 1 are maintained for the reasons set forth above.

Conclusion
Accordingly, claims 1 – 22 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON D SHANSKE/Primary Examiner, Art Unit 3746